DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Paragraphs 45, 55, and 56 provide the element “interaction behavior DB 155”. The specification does not clearly indicate if DB is meant to be a shorthand abbreviation of “database” outside of context of the specification.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100 (See Page 7, Paragraph 45, Line 22 of submitted specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8 and 17 recite the limitation “determining a degree of availability of each type of interaction behavior to be ‘possible’, ‘limitedly possible’, or ‘impossible’. As discussed in the 112(b) rejection provided below, “each type of interaction behavior” is interpreted by Examiner to be “at least one of sound output, a specific action, touching the user, and approaching the user”. In the case of “approaching the user” the specification does not describe “approaching the user” as a type of interaction behavior, and instead describes it as a specific interaction behavior of the type ‘movement’ (See Paragraphs 102 through 105 and Table 4). Additionally, the specification does not disclose the ‘movement’ type or ‘approach user’/“approaching the user” specific interaction behavior as having an availability including ‘possible’, ‘limitedly possible’, or ‘impossible’ (See Paragraphs 102 through 105 and Table 4).
Claims 9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9 and 18 recite the limitation, “determining whether the interaction behavior succeeds” and “when it is determined that the interaction has not succeeded”. However, the specification does not convey how an interaction behavior is determined to have succeeded or not succeeded and merely generically states that such a determination is performed without any further elaboration. It is therefore unclear if, at the time the application was filed, the inventor was in possession of a method, process, etc. of determining that a performed interaction behavior was a success or not a success.
Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 17, and 20 recite the limitation "each type of interaction behavior".  As the Claims from which they depend do not positively recite any interaction behavior as being a specific set of types, it is not perfectly clear if “each type of interaction behavior” is referring back and further modifying interaction behavior of preceding claims from which it depends, and there is insufficient antecedent basis for this limitation in the claims. In the case of Claim 20, no list of interaction behaviors which could be construed as different types is provided in Claim 19 from which it depends. Examiner has interpreted “each type of interaction behavior” to be the apparent categories or types of “at least one of sound output, a specific action, touching the user, and approaching the user” found in Claims 7 and 16 for respective claims 8 and 17, and as simply “the interaction behavior” instead of “each type of interaction behavior” in Claim 20, as nothing is found to be recited in Claim 20 or Claim 19 from which it depends which could be considered as one of a multiple, or even singular, of “type[s] of interaction behavior”.
Claims 8, 17, and 20 additionally recite the limitation “finally determining the interaction behavior based on the determined degree of availability of each type of interaction behavior”. It is unclear if this is a basis for “determining an interaction behavior of the robot” of Claims 1, 10, and 19 in addition to those bases recited in respective Claims 1, 10, and 19, or if this is a separate basis performed afterwards. As currently recited, this would be a determination of the interaction behavior, which determination has already occurred (note that “finally” in the limitation would indicate it happening after and separately from the determination performed in the independent claim”). Examiner has interpreted Claims 8, 17, and 20 as being an additional basis to those of respective independent Claims 1, 10, and 19 from which the depend.
Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 recite the limitation “determining whether the interaction behavior succeeds based on the performed interaction behavior”. It is unclear if this is a mere clarification that the interaction that was performed included the interaction behavior, or if it is meant to be an additional limitation such that the basis of determining success of the interaction is derived from the interaction behavior which was performed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1
Claims 1 – 8 are directed to an apparatus for determining a modality of interaction between a user and a robot. Therefore, Claims 1 – 8 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent Claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

An apparatus for determining a modality of interaction between a user and a robot, comprising: memory in which at least one program is recorded; and 
a processor for executing the program, 
wherein the program performs recognizing a user state and an environment state by sensing circumstances around the robot; 
determining an interaction capability state associated with interaction with the user based on the recognized user state and environment state; and 
determining an interaction behavior of the robot for the interaction with the user based on the user state, the environment state. and the interaction capability state.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  
“Recognizing a user state and an environment state by sensing circumstances around the robot”, for example, in the context of this claim encompasses a person performing the very actions recited. More specifically, a person might recognize a user state as, for example, the user being seated, sleeping, interacting with their phone, or listening to audio with worn noise-cancelling headphones. A person might similarly recognize an environment state, for example, as the brightness of a room, the volume of the room, or the number, location, type, and size of obstacles present in a room. The person would perform these acts of recognition by “sensing” using the senses of their own body (sight, hearing, touch, etc.). 
“Determining an interaction capability state associated with interaction with the user based on the recognized user state and environment state”, for example, is a simple judgement performed by a person based on the recognized circumstances of another person (“user”) and their environment. A specific example might be a person determining that because the room is dark that another person (“user”) would not be able to see them approach, or determining that because the another person (“user”) is wearing noise-cancelling headphones that they cannot readily hear them.
“Determining an interaction behavior of the robot for the interaction with the user based on the user state, the environment state. and the interaction capability state”, for example, is a simple judgement performed by a person based on the recognized circumstances of another person (“user”), their environment, and judgements already performed on the perceived availability of the another person (“user”). A specific example might be deciding (“determining”) that the robot should call out to another person when that person is in a dark room as they would not be able to readily see the robot approach but could readily hear the robot. Another specific example might be deciding (“determining”) that the robot should approach or touch the another person who is wearing noise-cancelling headphones, as they could not readily hear the robot.
Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

An apparatus for determining a modality of interaction between a user and a robot, comprising: memory in which at least one program is recorded; and 
a processor for executing the program, 
wherein the program performs recognizing a user state and an environment state by sensing circumstances around the robot; 
determining an interaction capability state associated with interaction with the user based on the recognized user state and environment state; and 
determining an interaction behavior of the robot for the interaction with the user based on the user state, the environment state. and the interaction capability state.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of “memory in which at least one program is recorded; and a processor for executing the program, wherein the program performs” the examiner submits that these limitations are an attempt to generally link additional elements to a technological environment.  In particular, the recognizing and determining performed by a program stored on memory and executed by a processor is recited at a high level of generality and merely automates the recognizing and determining activities, therefore acting as a generic computer to perform the abstract idea. The additional limitation is no more than mere instructions to perform a method, which is entirely an abstract idea, by way of a generic computer (memory, processor, and program).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “memory in which at least one program is recorded; and a processor for executing the program, wherein the program performs” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible. 
Dependent Claims 2 – 8 do not recite any further limitations that cause the claim(s) to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. 
Regarding Claim 2, additional generic computer components are listed and used to perform sensing. 
Regarding Claim 3, Claim 3 provides a list of different environment states that the environment state might be guessed as, all of which may be readily recognized using human senses and guess by a person. 
Regarding Claim 4, Claim 4 provides a list of different user states that the user state might be guessed as, all of which may be readily recognized using human senses and guessed by a person. 
Regarding Claim 5, Claim 5 provides a list of different interaction capability states that the interaction capability state might be determined as, all of which may be readily recognized using human senses and determined by a person using simple judgement. 
Regarding Claim 6, Claim 6 provides the limitation of “wherein the interaction capability state is calculated as a numerical level”. A person might generally assign value to the interaction capability state determined through their judgement. “Calculated” is generically recited with no recitation of a specific equation or method not readily performed or impossible to perform in the human mind and therefore may be a simple equation or general method performed in the human mind and still an abstract idea.
Regarding Claim 7, Claim 7 recites types of interaction behaviors to be performed by the robot. However, as these interaction behaviors are not actually being driven to be performed and this is a mere recitation of what the behaviors must include at least one of, this limitation amounts to no more than a limitation in what the interaction behavior must be determined to be (or selected from) and is only an expansion of the limitations of the abstract idea.
Regarding Claim 8, Claim 8 recites “determining the interaction behavior comprises: determining a degree of availability of each type of interaction behavior to be 'possible’, 'limitedly possible', or 'impossible' based on the user state, the environment state, and the interaction capability state: and finally determining the interaction behavior based on the determined degree of availability of each type of interaction behavior”. These limitations are simple judgements performed by a person based on the recognized circumstances of another person (“user”), their environment, and the interaction capability state and then a follow up determination based on that judgment. 
Therefore, dependent claims 2 – 8 are not patent eligible under the same rationale as provided for in the rejection of Claim 1. Therefore, claims 2 – 8 are ineligible under 35 USC §101.

Claims 10 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1
Claims 10 – 17 are directed to a method for determining a modality of interaction between a user and a robot. Therefore, Claims 10 – 17 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent Claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 10 recites:

A method for determining a modality of interaction between a user and a robot, comprising: 
recognizing a user state and an environment state by sensing circumstances around the robot; 
determining an interaction capability state associated with interaction with the user based on the recognized user state and environment state; and 
determining interaction behavior of the robot for the interaction with the user based on the user state, the environment state, and the interaction capability state.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  
“Recognizing a user state and an environment state by sensing circumstances around the robot”, for example, in the context of this claim encompasses a person performing the very actions recited. More specifically, a person might recognize a user state as, for example, the user being seated, sleeping, interacting with their phone, or listening to audio with worn noise-cancelling headphones. A person might similarly recognize an environment state, for example, as the brightness of a room, the volume of the room, or the number, location, type, and size of obstacles present in a room. The person would perform these acts of recognition by “sensing” using the senses of their own body (sight, hearing, touch, etc.). 
“Determining an interaction capability state associated with interaction with the user based on the recognized user state and environment state”, for example, is a simple judgement performed by a person based on the recognized circumstances of another person (“user”) and their environment. A specific example might be a person determining that because the room is dark that another person (“user”) would not be able to see them approach, or determining that because the another person (“user”) is wearing noise-cancelling headphones that they cannot readily hear them.
“Determining an interaction behavior of the robot for the interaction with the user based on the user state, the environment state. and the interaction capability state”, for example, is a simple judgement performed by a person based on the recognized circumstances of another person (“user”), their environment, and judgements already performed on the perceived availability of the another person (“user”). A specific example might be deciding (“determining”) that the robot should call out to another person when that person is in a dark room as they would not be able to readily see the robot approach but could readily hear the robot. Another specific example might be deciding (“determining”) that the robot should approach or touch the another person who is wearing noise-cancelling headphones, as they could not readily hear the robot.
Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, no additional limitations beyond the above-noted abstract idea exist.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. 
Dependent Claims 11 – 17 do not recite any further limitations that cause the claim(s) to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. 
Regarding Claim 11, generic computer components are listed and used to perform sensing. 
Regarding Claim 12, Claim 12 provides a list of different environment states that the environment state might be guessed as, all of which may be readily recognized using human senses and guess by a person. 
Regarding Claim 13, Claim 13 provides a list of different user states that the user state might be guessed as, all of which may be readily recognized using human senses and guessed by a person. 
Regarding Claim 14, Claim 14 provides a list of different interaction capability states that the interaction capability state might be determined as, all of which may be readily recognized using human senses and determined by a person using simple judgement. 
Regarding Claim 15, Claim 15 provides the limitation of “wherein the interaction capability state is calculated as a numerical level”. A person might generally assign value to the interaction capability state determined through their judgement. “Calculated” is generically recited with no recitation of a specific equation or method not readily performed or impossible to perform in the human mind and therefore may be a simple equation or general method performed in the human mind and still an abstract idea.
Regarding Claim 16, Claim 16 recites types of interaction behaviors to be performed by the robot. However, as these interaction behaviors are not actually being driven to be performed and this is a mere recitation of what the behaviors must include at least one of, this limitation amounts to no more than a limitation in what the interaction behavior must be determined to be (or selected from) and is only an expansion of the limitations of the abstract idea.
Regarding Claim 17, Claim 17 recites “determining the interaction behavior comprises: determining a degree of availability of each type of interaction behavior to be 'possible’, 'limitedly possible', or 'impossible' based on the user state, the environment state, and the interaction capability state: and finally determining the interaction behavior based on the determined degree of availability of each type of interaction behavior”. These limitations are simple judgements performed by a person based on the recognized circumstances of another person (“user”), their environment, and the interaction capability state and then a follow up determination based on that judgment. 
Therefore, dependent claims 11 – 17 are not patent eligible under the same rationale as provided for in the rejection of Claim 10. Therefore, claims 11 – 17 are ineligible under 35 USC §101.

Claims 19 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1
Claims 19 – 20 are directed to a method for determining a modality of interaction between a user and a robot. Therefore, Claims 19 – 20 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent Claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 19 recites:

A method for determining a modality of interaction between a user and a robot, comprising:
recognizing a user state and an environment state by sensing circumstances around the robot; 
determining, based on the recognized user state and environment state, at least one of visual accessibility indicating a degree of possibility that the user is able to pay visual attention to the robot, auditory accessibility indicating a degree of possibility that the user is able to pay auditory attention to sound of the robot, and tactile accessibility indicating a degree of possibility that the robot is able to come into contact with the user; and 
determining an interaction behavior of the robot for interaction with the user based on at least one of the visual accessibility, the auditory accessibility, and the tactile accessibility.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  
“Recognizing a user state and an environment state by sensing circumstances around the robot”, for example, in the context of this claim encompasses a person performing the very actions recited. More specifically, a person might recognize a user state as, for example, the user being seated, sleeping, interacting with their phone, or listening to audio with worn noise-cancelling headphones. A person might similarly recognize an environment state, for example, as the brightness of a room, the volume of the room, or the number, location, type, and size of obstacles present in a room. The person would perform these acts of recognition by “sensing” using the senses of their own body (sight, hearing, touch, etc.). 
“Determining an interaction capability state associated with interaction with the user based on the recognized user state and environment state”, for example, is a simple judgement performed by a person based on the recognized circumstances of another person (“user”) and their environment. A specific example might be a person determining that because the room is dark that another person (“user”) would not be able to see them approach, or determining that because the another person (“user”) is wearing noise-cancelling headphones that they cannot readily hear them.
“Determining, based on the recognized user state and environment state, at least one of visual accessibility indicating a degree of possibility that the user is able to pay visual attention to the robot, auditory accessibility indicating a degree of possibility that the user is able to pay auditory attention to sound of the robot, and tactile accessibility indicating a degree of possibility that the robot is able to come into contact with the user”, for example, would be simple judgement performed by a person based on the state of another person (“user”) and their environment to determine how accessible to interactions of the robot the another person is by visual, auditory, or tactile means. That might include how visible the robot might be to the another person due to brightness of the room, how readily the another person could hear any noise produce by the robot due to headphones or ambient noise, or how accessible the person is to being touched by the robot due to a lack or presence of obstacles.
“Determining an interaction behavior of the robot for interaction with the user based on at least one of the visual accessibility, the auditory accessibility, and the tactile accessibility”, for example, is a simple judgement performed by a person based on the recognized accessibility of another person (“user”). A specific example might be deciding (“determining”) that the robot should call out to another person when that person is in a dark room as they would not be able to readily see the robot approach but could readily hear the robot. Another specific example might be deciding (“determining”) that the robot should approach or touch the another person who is wearing noise-cancelling headphones, as they could not readily hear the robot.
Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, no additional limitations beyond the above-noted abstract idea exist.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative independent claim 19 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. 
Dependent Claim 20 does not recite any further limitations that cause the claim(s) to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. 
Regarding Claim 20, Claim 20 recites “determining the interaction behavior comprises: determining a degree of availability of each type of interaction behavior to be 'possible’, 'limitedly possible', or 'impossible' based on the user state, the environment state, and the interaction capability state: and finally determining the interaction behavior based on the determined degree of availability of each type of interaction behavior”. These limitations are simple judgements performed by a person based on the recognized circumstances of another person (“user”), their environment, and the interaction capability state and then a follow up determination based on that judgment. 
Therefore, dependent claim 20 is not patent eligible under the same rationale as provided for in the rejection of Claim 19. Therefore, claim 20 is ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 10 – 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tappeiner et. al (US 20190070735 A1).
Regarding Claim 1, Tappeiner teaches:
An apparatus for determining a modality of interaction between a user (See at least Paragraph 5, “This specification describes how a robot can use integrated sensor inputs and possibly one or more physical actions to determine when a user is paying attention to the robot”) and a robot (Robot 100), comprising:
memory in which at least one program is recorded (See at least Paragraph 37, “For example, one or more integrated data processing apparatus can execute computer program instructions stored on computer-readable media in order to provide some of the functionality described above”); and a processor for executing the program (See at least Paragraph 37, “The robot 100 also includes computing subsystems having data processing hardware, computer-readable media, and networking hardware”),
wherein the program performs recognizing a user state and an environment state by sensing circumstances around the robot (See at least Paragraph 79, “The robot computes attention signals from sensor inputs (310). The robot can obtain the sensor inputs using any appropriate combination of sensor subsystems described above. Each sensor subsystem generates a representation of the robot's environment that is particular to that sensor. For example, a camera can generate a color image of the environment, while a cliff sensor can generate an indication of whether or not surface-reflected light is detected”, and Paragraph 83, “The perception signals can be generated by processing light or image data to make a particular determination about the environment of the robot. The perception signals can include indications of whether a human generally, or a human face, or a human face of a known user, is recognized in captured image data, which makes it more likely that a user paying attention to the robot. The perception signals can also include an indication of whether a gaze is detected for at least a threshold amount of time, which also makes it more likely that a user is paying attention to the robot. The perception signals can also include an indication of whether human mouth movement is detected in captured image or video data, which can also make it more likely that a user is paying attention to the robot. And the perception signals can include a measure of overall room brightness or hue or a measure of change in room brightness or hue. A bright room makes it more likely that a user is paying attention to the robot, and a relatively fast transition from dark to light, e.g., due to turning on a light switch, can also make it more likely that a user is paying attention to the robot”);
determining an interaction capability state associated with interaction with the user based on the recognized user state and environment state (See Attention Level 225 and Figure 3 (See 320)); and 
determining an interaction behavior of the robot for the interaction with the user based on the user state, the environment state, and the interaction capability state (See at least Behavior 235, Paragraph 101, “The robot determines a behavior based on the generated attention level (330)”, and Figure 3 (See 330)).
Regarding Claim 2, Tappeiner teaches:
The apparatus of claim 1, wherein recognizing the user state and the environment state is configured to sense the circumstances around the robot using a sensor (See at least Paragraph 5, “This specification describes how a robot can use integrated sensor inputs and possibly one or more physical actions to determine when a user is paying attention to the robot”, Figure 2, and Figure 3) including at least one of an omnidirectional microphone array (See at least Paragraph 29, “The audio subsystems of the robot 100 are configured to capture from the environment of the robot. For example, the robot 100 can include a directional microphone subsystem having one or more microphones. The directional microphone subsystem also includes post-processing functionality that generates a direction, a direction probability distribution, location, or location probability distribution in a particular coordinate system in response to receiving a sound. Each generated direction represents a most likely direction from which the sound originated. The directional microphone subsystem can use various conventional beam-forming algorithms to generate the directions.” As indicated in the reference, the microphone system is only specific to one direction after post-processing), an RGB camera (See at least Paragraph 27, “The perception subsystems can include a visible spectrum camera, an infrared camera, or a distance sensor, to name just a few examples. For example, the robot 100 includes an integrated camera 150”), and a depth camera.
Regarding Claim 3, Tappeiner teaches:
The apparatus of claim 1, wherein recognizing the user state and the environment state is configured such that at least one of a noise level (See at least Paragraph 85, “The audio signals can also include a measure of overall background noise. A noisy room, which can indicate multiple people talking simultaneously or a noisy environment generally, e.g., a party, makes it less likely that any particular user is paying attention to the robot. In some implementations, the attention level classifier can be implemented to effectively turn off attention triggering if the overall background noise is sufficiently noisy, or keep highly attentive if the room is silent”), a noise direction (See at least Paragraph 9, “For example, the robot can determine the direction from which the sound came, turn toward the direction of the sound, and use camera imagery to determine whether any human users are detected in the field of view”), at least one object (See at least Paragraph 88, “The electronic signals can also include an indication of whether a user device or a user device of a specific person is nearby”), and a type of the at least one object is guessed as the environment state (See at least Paragraph 88, “The electronic signals can also include an indication of whether a user device or a user device of a specific person is nearby”).
Regarding Claim 4, Tappeiner teaches:
The apparatus of claim 3, wherein recognizing the user state and the environment state is configured such that, when at least one user is detected as the user state, at least one of a position of the at least one user, an object worn by the at least one user, a height of a face of the at least one user, features in the face of the at least one user (See at least Paragraph 81, “For example, one attention signal can indicate whether a face is detected and if so, in what direction the face is located. An attention signal can also indicate whether or not the face belongs to a recognized user that the robot has interacted with in the past, as well as possibly some information about commands the user issued” and Paragraph 91, “The combination signals can also include detecting a face or mouth along with detecting a gaze suggesting eye contact with the robot”), whether eyes of the at least one user are open or closed, a gaze direction of the at least one user (See at least Paragraph 129, “First, a user walks into a room, a robot detects the user and also detects that the user is looking at the robot”), a target on which attention of the at least one user is focused (See at least Paragraph 83, “The perception signals can also include an indication of whether a gaze is detected for at least a threshold amount of time, which also makes it more likely that a user is paying attention to the robot” and Paragraph 88, “The electronic signals can also include an indication of whether a user has taken a particular action within a companion smartphone application (“app”), e.g., opening the app or selecting a particular menu or mode, or is engaging with a website associated with the robot. The electronic signals can also include an indication of whether a user is interacting with an electronic accessory, e.g., a cube that can communicate with the robot”), and a posture of the at least one user is guessed.
Regarding Claim 5, Tappeiner teaches:
The apparatus of claim 4, wherein determining the interaction capability state is configured to determine at least one of visual accessibility indicating a degree of possibility that the user is able to pay visual attention to the robot (See at least Paragraph 45, “The attention level 225 generated by the attention level classifier 220 is a prediction about the likelihood that a user is paying attention to the robot based on the attention signals. The attention level 225 can represent a predicted likelihood of a user paying attention to the robot generally or a predicted likelihood of the user providing a particular type of user input” and Paragraph 83, “The perception signals can be generated by processing light or image data to make a particular determination about the environment of the robot. The perception signals can include indications of whether a human generally, or a human face, or a human face of a known user, is recognized in captured image data, which makes it more likely that a user paying attention to the robot. The perception signals can also include an indication of whether a gaze is detected for at least a threshold amount of time, which also makes it more likely that a user is paying attention to the robot. The perception signals can also include an indication of whether human mouth movement is detected in captured image or video data, which can also make it more likely that a user is paying attention to the robot. And the perception signals can include a measure of overall room brightness or hue or a measure of change in room brightness or hue. A bright room makes it more likely that a user is paying attention to the robot, and a relatively fast transition from dark to light, e.g., due to turning on a light switch, can also make it more likely that a user is paying attention to the robot”), 
auditory accessibility indicating a degree of possibility that the user is able to pay auditory attention to sound of the robot (See at least Paragraph 45, Paragraph 51, “For example, if the attention level 225 indicates that a user is issuing a voice command, the behavior engine 230 can generate a behavior 235 having actions that include using a microphone to record the audio (or, e.g., extending an otherwise buffered recording), using networking subsystems to upload the audio to an NLP service, receiving the result, and performing an action corresponding to the result. The actions corresponding to the result can include performing a pre-scripted animation, playing a text-to-speech response, or manipulating an object in the environment. In many cases, the behavior 235 generated by the behavior engine 230 will be influenced by the original attention signals 205. For example, if a sound is detected coming from a particular direction, the behavior engine 230 can use the attention signals 205 to generate a behavior 235 that directs control subsystems to turn the robot in the direction from which the sound originated”, Paragraph 84, “The audio signals can be generated by processing audio data and possibly also directional information from a directional microphone subsystem. The audio signals can include an indication of whether audio within the band of human speech has been received, which makes it more likely that a user is paying attention to the robot. The audio signals can also include an indication of whether particular keywords were recognized in the audio. For example, the robot can be programmed to respond to particular keywords that indicate that a user is attempting to provide user input. Detecting those keywords in the audio data makes it very likely that a user is paying attention to the robot”, and Paragraph 85, “The audio signals can also include a measure of overall background noise. A noisy room, which can indicate multiple people talking simultaneously or a noisy environment generally, e.g., a party, makes it less likely that any particular user is paying attention to the robot. In some implementations, the attention level classifier can be implemented to effectively turn off attention triggering if the overall background noise is sufficiently noisy, or keep highly attentive if the room is silent”), 
and tactile accessibility indicating a degree of possibility that the robot is able to come into contact with the user (See at least Paragraph 45 and Paragraph 86, “The touch signals can be generated by processing touch sensor data. The touch signals can include an indication of whether the robot is being touched or held, which makes it more likely that a user is paying attention to the robot. The touch signals can include an indication of whether the robot is being touched in a particular way. For example, the robot can compute a touch signal that indicates whether a user is petting the robot like a dog. The presence of this touch signal makes it more likely that a user is paying attention to the robot. Other example touch signals that are indicative of the robot being touched in a particular way include sustained touching for more than a threshold period of time, shaking the robot, or tapping the robot. The presence of any of these touch signals make it more likely that a user is paying attention to the robot. The touch signals can also include indications of forced component manipulations. For example, the robot can determine when the wheels of the robot are being forced along the ground, which is a situation that can indicate that a child is playing with the robot. The robot can also determine when its head or lift are being manipulated, which makes it more likely that a user is paying attention to the robot”). 
Regarding Claim 6, Tappeiner teaches:
The apparatus of claim 5, wherein the interaction capability state is calculated as a numerical level (See at least Paragraph 10, “A robot can support multiple different real-valued or enumerated attention levels that correspond to different attention states” and Paragraph 95, “The attention level classifier can be implemented to generate a numeric attention level that is within a minimum attention level and a maximum attention level. In this case, attention levels closer to the maximum attention level correspond to situations in which the sensor inputs are more likely to indicate that a user is paying attention to the robot”).
Regarding Claim 7, Tappeiner teaches:
The apparatus of claim 1, wherein the interaction behavior includes at least one of sound output (See at least Paragraph 20, “The output subsystems can include control subsystems that cause physical movements of robotic components; presentation subsystems that present visual or audio information, e.g., screen displays, lights, and speakers; and communication subsystems that communicate information across one or more communications networks, to name just a few examples” and Paragraph 50, “A behavior engine 230 receives the attention level 225 and generates a corresponding behavior 235. In this specification, a “behavior” refers to a set of coordinated actions and optionally one or more responses that affect one or more output subsystems of the robot. The behavior engine 230 can then provide the behavior 235 to the robot output subsystems 240 for execution”), 
screen output (See at least Paragraph 20, “The output subsystems can include control subsystems that cause physical movements of robotic components; presentation subsystems that present visual or audio information, e.g., screen displays, lights, and speakers; and communication subsystems that communicate information across one or more communications networks, to name just a few examples” and Paragraph 50), 
a specific action (See at least Paragraph 105, “Acknowledgement behaviors can include displaying animated eye expressions, head nods, turns, and spoken phrases, to name just a few examples” and Paragraph 50), 
touching the user, 
and approaching the user (See at least Paragraph 67 shows that the direction of the sound might also be the direction of a user, “For example, if the behavior result 245 reflects that humans were in fact detected in the direction of the sound, the emotion state engine 250 can further increase the value of the Social aspect of the emotion state to reflect that the robot is even less lonely”, Paragraph 96, “For example, a first enumerated attention level can cause a robot to drive toward a sound, and a second enumerated attention level can cause a robot to turn toward the sound and possibly open an audio or video stream to a cloud-based service” and Paragraph 50).
Regarding Claim 10, Tappeiner teaches:
A method for determining a modality of interaction between a user (See at least Paragraph 5, “This specification describes how a robot can use integrated sensor inputs and possibly one or more physical actions to determine when a user is paying attention to the robot”) and a robot (Robot 100), comprising: 
recognizing a user state and an environment state by sensing circumstances around the robot (See at least Paragraph 79, “The robot computes attention signals from sensor inputs (310). The robot can obtain the sensor inputs using any appropriate combination of sensor subsystems described above. Each sensor subsystem generates a representation of the robot's environment that is particular to that sensor. For example, a camera can generate a color image of the environment, while a cliff sensor can generate an indication of whether or not surface-reflected light is detected”, and Paragraph 83, “The perception signals can be generated by processing light or image data to make a particular determination about the environment of the robot. The perception signals can include indications of whether a human generally, or a human face, or a human face of a known user, is recognized in captured image data, which makes it more likely that a user paying attention to the robot. The perception signals can also include an indication of whether a gaze is detected for at least a threshold amount of time, which also makes it more likely that a user is paying attention to the robot. The perception signals can also include an indication of whether human mouth movement is detected in captured image or video data, which can also make it more likely that a user is paying attention to the robot. And the perception signals can include a measure of overall room brightness or hue or a measure of change in room brightness or hue. A bright room makes it more likely that a user is paying attention to the robot, and a relatively fast transition from dark to light, e.g., due to turning on a light switch, can also make it more likely that a user is paying attention to the robot”); 
determining an interaction capability state associated with interaction with the user based on the recognized user state and environment state (See Attention Level 225 and Figure 3 (See 320)); and 
determining interaction behavior of the robot for the interaction with the user based on the user state., the environment state, and the interaction capability state (See at least Behavior 235, Paragraph 101, “The robot determines a behavior based on the generated attention level (330)”, and Figure 3 (See 330)).
Regarding Claim 11, Tappeiner teaches:
The method of claim 10, wherein recognizing the user state and the environment state is configured to sense the circumstances around the robot using a sensor including at least one of an omnidirectional microphone array (See at least Paragraph 29, “The audio subsystems of the robot 100 are configured to capture from the environment of the robot. For example, the robot 100 can include a directional microphone subsystem having one or more microphones. The directional microphone subsystem also includes post-processing functionality that generates a direction, a direction probability distribution, location, or location probability distribution in a particular coordinate system in response to receiving a sound. Each generated direction represents a most likely direction from which the sound originated. The directional microphone subsystem can use various conventional beam-forming algorithms to generate the directions.” As indicated in the reference, the microphone system is only specific to one direction after post-processing), an RGB camera (See at least Paragraph 27, “The perception subsystems can include a visible spectrum camera, an infrared camera, or a distance sensor, to name just a few examples. For example, the robot 100 includes an integrated camera 150”), and a depth camera.
Regarding Claim 12, Tappeiner teaches:
The method of claim 10, wherein recognizing the user state and the environment state is configured such that at least one of a noise level (See at least Paragraph 85, “The audio signals can also include a measure of overall background noise. A noisy room, which can indicate multiple people talking simultaneously or a noisy environment generally, e.g., a party, makes it less likely that any particular user is paying attention to the robot. In some implementations, the attention level classifier can be implemented to effectively turn off attention triggering if the overall background noise is sufficiently noisy, or keep highly attentive if the room is silent”), a noise direction (See at least Paragraph 9, “For example, the robot can determine the direction from which the sound came, turn toward the direction of the sound, and use camera imagery to determine whether any human users are detected in the field of view”), at least one object (See at least Paragraph 88, “The electronic signals can also include an indication of whether a user device or a user device of a specific person is nearby”), and a type of the at least one object is guessed as the environment state (See at least Paragraph 88, “The electronic signals can also include an indication of whether a user device or a user device of a specific person is nearby”).
Regarding Claim 13, Tappeiner teaches:
The method of claim 12, wherein recognizing the user state and the environment state is configured such that, when at least one user is detected as the user state, at least one of a position of the at least one user, an object worn by the at least one user (See at least Paragraph 81, “For example, one attention signal can indicate whether a face is detected and if so, in what direction the face is located. An attention signal can also indicate whether or not the face belongs to a recognized user that the robot has interacted with in the past, as well as possibly some information about commands the user issued” and Paragraph 91, “The combination signals can also include detecting a face or mouth along with detecting a gaze suggesting eye contact with the robot”), a height of a face of the at least one user, features in the face of the at least one user (See at least Paragraph 129, “First, a user walks into a room, a robot detects the user and also detects that the user is looking at the robot”), whether eyes of the at least one user are open or closed, a gaze direction of the at least one user, a target on which attention of the at least one user is focused (See at least Paragraph 83, “The perception signals can also include an indication of whether a gaze is detected for at least a threshold amount of time, which also makes it more likely that a user is paying attention to the robot” and Paragraph 88, “The electronic signals can also include an indication of whether a user has taken a particular action within a companion smartphone application (“app”), e.g., opening the app or selecting a particular menu or mode, or is engaging with a website associated with the robot. The electronic signals can also include an indication of whether a user is interacting with an electronic accessory, e.g., a cube that can communicate with the robot”), and a posture of the at least one user is guessed.
Regarding Claim 14, Tappeiner teaches:
The method of claim 13, wherein determining the interaction capability state is configured to determine at least one of visual accessibility indicating a degree of possibility that the user is able to pay visual attention to the robot (See at least Paragraph 45 for general relationship of attention level to various accessibility limitations of claim, “The attention level 225 generated by the attention level classifier 220 is a prediction about the likelihood that a user is paying attention to the robot based on the attention signals. The attention level 225 can represent a predicted likelihood of a user paying attention to the robot generally or a predicted likelihood of the user providing a particular type of user input” and Paragraph 83, “The perception signals can be generated by processing light or image data to make a particular determination about the environment of the robot. The perception signals can include indications of whether a human generally, or a human face, or a human face of a known user, is recognized in captured image data, which makes it more likely that a user paying attention to the robot. The perception signals can also include an indication of whether a gaze is detected for at least a threshold amount of time, which also makes it more likely that a user is paying attention to the robot. The perception signals can also include an indication of whether human mouth movement is detected in captured image or video data, which can also make it more likely that a user is paying attention to the robot. And the perception signals can include a measure of overall room brightness or hue or a measure of change in room brightness or hue. A bright room makes it more likely that a user is paying attention to the robot, and a relatively fast transition from dark to light, e.g., due to turning on a light switch, can also make it more likely that a user is paying attention to the robot”), 
auditory accessibility indicating a degree of possibility that the user is able to pay auditory attention to sound of the robot (See at least Paragraph 45, Paragraph 51, “For example, if the attention level 225 indicates that a user is issuing a voice command, the behavior engine 230 can generate a behavior 235 having actions that include using a microphone to record the audio (or, e.g., extending an otherwise buffered recording), using networking subsystems to upload the audio to an NLP service, receiving the result, and performing an action corresponding to the result. The actions corresponding to the result can include performing a pre-scripted animation, playing a text-to-speech response, or manipulating an object in the environment. In many cases, the behavior 235 generated by the behavior engine 230 will be influenced by the original attention signals 205. For example, if a sound is detected coming from a particular direction, the behavior engine 230 can use the attention signals 205 to generate a behavior 235 that directs control subsystems to turn the robot in the direction from which the sound originated”, Paragraph 84, “The audio signals can be generated by processing audio data and possibly also directional information from a directional microphone subsystem. The audio signals can include an indication of whether audio within the band of human speech has been received, which makes it more likely that a user is paying attention to the robot. The audio signals can also include an indication of whether particular keywords were recognized in the audio. For example, the robot can be programmed to respond to particular keywords that indicate that a user is attempting to provide user input. Detecting those keywords in the audio data makes it very likely that a user is paying attention to the robot”, and Paragraph 85, “The audio signals can also include a measure of overall background noise. A noisy room, which can indicate multiple people talking simultaneously or a noisy environment generally, e.g., a party, makes it less likely that any particular user is paying attention to the robot. In some implementations, the attention level classifier can be implemented to effectively turn off attention triggering if the overall background noise is sufficiently noisy, or keep highly attentive if the room is silent”), 
and tactile accessibility indicating a degree of possibility that the robot is able to come into contact with the user (See at least Paragraph 45 and Paragraph 86, “The touch signals can be generated by processing touch sensor data. The touch signals can include an indication of whether the robot is being touched or held, which makes it more likely that a user is paying attention to the robot. The touch signals can include an indication of whether the robot is being touched in a particular way. For example, the robot can compute a touch signal that indicates whether a user is petting the robot like a dog. The presence of this touch signal makes it more likely that a user is paying attention to the robot. Other example touch signals that are indicative of the robot being touched in a particular way include sustained touching for more than a threshold period of time, shaking the robot, or tapping the robot. The presence of any of these touch signals make it more likely that a user is paying attention to the robot. The touch signals can also include indications of forced component manipulations. For example, the robot can determine when the wheels of the robot are being forced along the ground, which is a situation that can indicate that a child is playing with the robot. The robot can also determine when its head or lift are being manipulated, which makes it more likely that a user is paying attention to the robot”).
Regarding Claim 15, Tappeiner teaches:
The method of claim 14, wherein the interaction capability state is calculated as a numerical level (See at least Paragraph 10, “A robot can support multiple different real-valued or enumerated attention levels that correspond to different attention states” and Paragraph 95, “The attention level classifier can be implemented to generate a numeric attention level that is within a minimum attention level and a maximum attention level. In this case, attention levels closer to the maximum attention level correspond to situations in which the sensor inputs are more likely to indicate that a user is paying attention to the robot”).
Regarding Claim 16, Tappeiner teaches:
The method of claim 14. wherein the interaction behavior includes at least one of sound output (See at least Paragraph 20, “The output subsystems can include control subsystems that cause physical movements of robotic components; presentation subsystems that present visual or audio information, e.g., screen displays, lights, and speakers; and communication subsystems that communicate information across one or more communications networks, to name just a few examples” and Paragraph 50, “A behavior engine 230 receives the attention level 225 and generates a corresponding behavior 235. In this specification, a “behavior” refers to a set of coordinated actions and optionally one or more responses that affect one or more output subsystems of the robot. The behavior engine 230 can then provide the behavior 235 to the robot output subsystems 240 for execution”), 
screen output (See at least Paragraph 20, “The output subsystems can include control subsystems that cause physical movements of robotic components; presentation subsystems that present visual or audio information, e.g., screen displays, lights, and speakers; and communication subsystems that communicate information across one or more communications networks, to name just a few examples” and Paragraph 50), 
a specific action (See at least Paragraph 105, “Acknowledgement behaviors can include displaying animated eye expressions, head nods, turns, and spoken phrases, to name just a few examples” and Paragraph 50), 
touching the user, 
and approaching the user (See at least Paragraph 67 shows that the direction of the sound might also be the direction of a user, “For example, if the behavior result 245 reflects that humans were in fact detected in the direction of the sound, the emotion state engine 250 can further increase the value of the Social aspect of the emotion state to reflect that the robot is even less lonely”, Paragraph 96, “For example, a first enumerated attention level can cause a robot to drive toward a sound, and a second enumerated attention level can cause a robot to turn toward the sound and possibly open an audio or video stream to a cloud-based service” and Paragraph 50).
Regarding Claim 19, Tappeiner teaches:
A method for determining a modality of interaction between a user (See at least Paragraph 5, “This specification describes how a robot can use integrated sensor inputs and possibly one or more physical actions to determine when a user is paying attention to the robot”) and a robot (Robot 100), comprising: recognizing a user state (See at least Paragraph 83, “The perception signals can be generated by processing light or image data to make a particular determination about the environment of the robot. The perception signals can include indications of whether a human generally, or a human face, or a human face of a known user, is recognized in captured image data, which makes it more likely that a user paying attention to the robot. The perception signals can also include an indication of whether a gaze is detected for at least a threshold amount of time, which also makes it more likely that a user is paying attention to the robot. The perception signals can also include an indication of whether human mouth movement is detected in captured image or video data, which can also make it more likely that a user is paying attention to the robot. And the perception signals can include a measure of overall room brightness or hue or a measure of change in room brightness or hue. A bright room makes it more likely that a user is paying attention to the robot, and a relatively fast transition from dark to light, e.g., due to turning on a light switch, can also make it more likely that a user is paying attention to the robot”) and an environment state by sensing circumstances around the robot (See at least Paragraph 79, “The robot computes attention signals from sensor inputs (310). The robot can obtain the sensor inputs using any appropriate combination of sensor subsystems described above. Each sensor subsystem generates a representation of the robot's environment that is particular to that sensor. For example, a camera can generate a color image of the environment, while a cliff sensor can generate an indication of whether or not surface-reflected light is detected”);
determining, based on the recognized user state and environment state, at least one of visual accessibility indicating a degree of possibility that the user is able to pay visual attention to the robot (See at least Paragraph 45, “The attention level 225 generated by the attention level classifier 220 is a prediction about the likelihood that a user is paying attention to the robot based on the attention signals. The attention level 225 can represent a predicted likelihood of a user paying attention to the robot generally or a predicted likelihood of the user providing a particular type of user input” and Paragraph 83, “The perception signals can be generated by processing light or image data to make a particular determination about the environment of the robot. The perception signals can include indications of whether a human generally, or a human face, or a human face of a known user, is recognized in captured image data, which makes it more likely that a user paying attention to the robot. The perception signals can also include an indication of whether a gaze is detected for at least a threshold amount of time, which also makes it more likely that a user is paying attention to the robot. The perception signals can also include an indication of whether human mouth movement is detected in captured image or video data, which can also make it more likely that a user is paying attention to the robot. And the perception signals can include a measure of overall room brightness or hue or a measure of change in room brightness or hue. A bright room makes it more likely that a user is paying attention to the robot, and a relatively fast transition from dark to light, e.g., due to turning on a light switch, can also make it more likely that a user is paying attention to the robot”), 
auditory accessibility indicating a degree of possibility that the user is able to pay auditory attention to sound of the robot (See at least Paragraph 45, Paragraph 51, “For example, if the attention level 225 indicates that a user is issuing a voice command, the behavior engine 230 can generate a behavior 235 having actions that include using a microphone to record the audio (or, e.g., extending an otherwise buffered recording), using networking subsystems to upload the audio to an NLP service, receiving the result, and performing an action corresponding to the result. The actions corresponding to the result can include performing a pre-scripted animation, playing a text-to-speech response, or manipulating an object in the environment. In many cases, the behavior 235 generated by the behavior engine 230 will be influenced by the original attention signals 205. For example, if a sound is detected coming from a particular direction, the behavior engine 230 can use the attention signals 205 to generate a behavior 235 that directs control subsystems to turn the robot in the direction from which the sound originated”, Paragraph 84, “The audio signals can be generated by processing audio data and possibly also directional information from a directional microphone subsystem. The audio signals can include an indication of whether audio within the band of human speech has been received, which makes it more likely that a user is paying attention to the robot. The audio signals can also include an indication of whether particular keywords were recognized in the audio. For example, the robot can be programmed to respond to particular keywords that indicate that a user is attempting to provide user input. Detecting those keywords in the audio data makes it very likely that a user is paying attention to the robot”, and Paragraph 85, “The audio signals can also include a measure of overall background noise. A noisy room, which can indicate multiple people talking simultaneously or a noisy environment generally, e.g., a party, makes it less likely that any particular user is paying attention to the robot. In some implementations, the attention level classifier can be implemented to effectively turn off attention triggering if the overall background noise is sufficiently noisy, or keep highly attentive if the room is silent”), 
and tactile accessibility indicating a degree of possibility that the robot is able to come into contact with the user (See at least Paragraph 45 and Paragraph 86, “The touch signals can be generated by processing touch sensor data. The touch signals can include an indication of whether the robot is being touched or held, which makes it more likely that a user is paying attention to the robot. The touch signals can include an indication of whether the robot is being touched in a particular way. For example, the robot can compute a touch signal that indicates whether a user is petting the robot like a dog. The presence of this touch signal makes it more likely that a user is paying attention to the robot. Other example touch signals that are indicative of the robot being touched in a particular way include sustained touching for more than a threshold period of time, shaking the robot, or tapping the robot. The presence of any of these touch signals make it more likely that a user is paying attention to the robot. The touch signals can also include indications of forced component manipulations. For example, the robot can determine when the wheels of the robot are being forced along the ground, which is a situation that can indicate that a child is playing with the robot. The robot can also determine when its head or lift are being manipulated, which makes it more likely that a user is paying attention to the robot”); and
determining an interaction behavior of the robot for interaction with the user based on at least one of the visual accessibility, the auditory accessibility, and the tactile accessibility (See at least Paragraph 20, “The output subsystems can include control subsystems that cause physical movements of robotic components; presentation subsystems that present visual or audio information, e.g., screen displays, lights, and speakers; and communication subsystems that communicate information across one or more communications networks, to name just a few examples” and Paragraph 50, “A behavior engine 230 receives the attention level 225 and generates a corresponding behavior 235. In this specification, a “behavior” refers to a set of coordinated actions and optionally one or more responses that affect one or more output subsystems of the robot. The behavior engine 230 can then provide the behavior 235 to the robot output subsystems 240 for execution”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tappeiner in view of Suzuki (US 20070233321 A1).
Regarding Claim 8, Tappeiner teaches:
The apparatus of claim 7, 
Tappeiner does not teach, but Suzuki teaches:
wherein determining the interaction behavior comprises: determining a degree of availability of each type of interaction behavior to be ‘possible’, ‘limitedly possible’, or ‘impossible’ based on the user state, the environment state, and the interaction capability state (See at least Paragraph 94, “At default, both of the success probability 213 of the image processing procedure 211 and the success probability 223 of the sound processing procedure 221 are zero; however, different initial values are set to the priority 212 of the image processing procedure 211, the priority 222 of the sound processing procedure 221, and the priority of the applied detection-strategy information 205”, Figure 3, Figure 11A, and Figure 11B (Specifically where Success Probability is shown to a be a % chance which inherently includes 0% through 100%)); and
finally determining the interaction behavior based on the determined degree of availability of each type of interaction behavior (See at least Paragraph 116, “The sound-source detector 116 compares each of the visual success probability 214 and the auditory success probability 224 with a probability threshold (step S801). When both of the visual success probability 214 and the auditory success probability 224 are equal to or more than the probability threshold, the sound-source detector 116 determines the priority of the detection strategies in descending order from a detection strategy with higher probability, that with lower probability, and the detection strategy C that uses both detection methods (step S802)”, Paragraph 117, “When only one of the visual success probability 214 and the auditory success probability 224 is equal to or more than the probability threshold, the sound-source detector 116 determines the priority of the detection strategies in descending order from the detection strategy with higher probability, the detection strategy C, and that with lower probability (step S803)”, and Paragraph 118, “When both of the visual success probability 214 and the auditory success probability 224 are less than the probability threshold, the sound-source detector 116 determines the priority of the detection strategies in descending order from the detection strategy C, the detection strategy with higher probability, and that with lower probability (step S804)”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to assess and determine the degree of availability of the interaction behaviors of Tappeiner with the method of Suzuki in order to select interaction behaviors more likely to be effective to the robot’s purposes.
Regarding Claim 17, Tappeiner teaches:
The method of claim 16, 
Tappeiner does not teach, but Suzuki teaches:
wherein determining the interaction behavior comprises: determining a degree of availability of each type of interaction behavior to be 'possible', 'limitedly possible’, or 'impossible' based on the user state, the environment state, and the interaction capability state (See at least Paragraph 94, “At default, both of the success probability 213 of the image processing procedure 211 and the success probability 223 of the sound processing procedure 221 are zero; however, different initial values are set to the priority 212 of the image processing procedure 211, the priority 222 of the sound processing procedure 221, and the priority of the applied detection-strategy information 205”, Figure 3, Figure 11A, and Figure 11B (Specifically where Success Probability is shown to a be a % chance which inherently includes 0% through 100%)); and 
finally determining the interaction behavior based on the determined degree of availability of each type of interaction behavior (See at least Paragraph 116, “The sound-source detector 116 compares each of the visual success probability 214 and the auditory success probability 224 with a probability threshold (step S801). When both of the visual success probability 214 and the auditory success probability 224 are equal to or more than the probability threshold, the sound-source detector 116 determines the priority of the detection strategies in descending order from a detection strategy with higher probability, that with lower probability, and the detection strategy C that uses both detection methods (step S802)”, Paragraph 117, “When only one of the visual success probability 214 and the auditory success probability 224 is equal to or more than the probability threshold, the sound-source detector 116 determines the priority of the detection strategies in descending order from the detection strategy with higher probability, the detection strategy C, and that with lower probability (step S803)”, and Paragraph 118, “When both of the visual success probability 214 and the auditory success probability 224 are less than the probability threshold, the sound-source detector 116 determines the priority of the detection strategies in descending order from the detection strategy C, the detection strategy with higher probability, and that with lower probability (step S804)”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to assess and determine the degree of availability of the interaction behaviors of Tappeiner with the method of Suzuki in order to select interaction behaviors more likely to be effective to the robot’s purposes.
Regarding Claim 20, Tappeiner teaches:
The method of claim 19,
Tappeiner does not teach, but Suzuki teaches:
 wherein determining the interaction behavior comprises: determining a degree of availability of each type of interaction behavior, including at least one of voice output, screen output, a specific action, touching the user, and approaching the user, to be 'possible', 'limitedly possible', or 'impossible' (See at least Paragraph 94, “At default, both of the success probability 213 of the image processing procedure 211 and the success probability 223 of the sound processing procedure 221 are zero; however, different initial values are set to the priority 212 of the image processing procedure 211, the priority 222 of the sound processing procedure 221, and the priority of the applied detection-strategy information 205”, Figure 3, Figure 11A, and Figure 11B (Specifically where Success Probability is shown to a be a % chance which inherently includes 0% through 100%)); and 
finally determining the interaction behavior based on the determined degree of availability of each type of interaction behavior (See at least Paragraph 116, “The sound-source detector 116 compares each of the visual success probability 214 and the auditory success probability 224 with a probability threshold (step S801). When both of the visual success probability 214 and the auditory success probability 224 are equal to or more than the probability threshold, the sound-source detector 116 determines the priority of the detection strategies in descending order from a detection strategy with higher probability, that with lower probability, and the detection strategy C that uses both detection methods (step S802)”, Paragraph 117, “When only one of the visual success probability 214 and the auditory success probability 224 is equal to or more than the probability threshold, the sound-source detector 116 determines the priority of the detection strategies in descending order from the detection strategy with higher probability, the detection strategy C, and that with lower probability (step S803)”, and Paragraph 118, “When both of the visual success probability 214 and the auditory success probability 224 are less than the probability threshold, the sound-source detector 116 determines the priority of the detection strategies in descending order from the detection strategy C, the detection strategy with higher probability, and that with lower probability (step S804)”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to assess and determine the degree of availability of the interaction behaviors of Tappeiner with the method of Suzuki in order to select interaction behaviors more likely to be effective to the robot’s purposes.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tappeiner in view of Lee et. al (US 20220024037 A1).
Regarding Claim 9, Tappeiner teaches:
The apparatus of claim 1, 
Tappeiner further teaches:
wherein: the program further performs driving the robot so as to perform the determined interaction behavior (See at least Paragraph 106, “The robot executes the determined behavior (340). As described above, the robot can provide the generated behavior to one or more output subsystems for execution. In response, the robot can generate a behavior result that represents an outcome of performing the behavior”, Figure 2, and Figure 3) and determining whether the interaction succeeds based on the performed interaction behavior, and (See at least Paragraph 41, “The attention level classifier 220 can also optionally use a behavior result 245 that indicates a result of a previously performed behavior. For example, if a robot performs a behavior to turn and search for faces and that behavior was successful, this information can influence the attention level 225 more strongly than mere sensor input indicating that a face has been detected” and Paragraph 106, “The robot executes the determined behavior (340). As described above, the robot can provide the generated behavior to one or more output subsystems for execution. In response, the robot can generate a behavior result that represents an outcome of performing the behavior”)
Tappeiner does not teach, but Lee teaches:
when it is determined that the interaction has not succeeded, the program again performs recognizing the user state and the environment state by sensing the circumstances around the robot, determining the interaction capability state associated with the interaction with the user based on the recognized user state and environment state, and determining the interaction behavior of the robot for the interaction with the user based on the user state, the environment state, and the interaction capability state (See at least Paragraph 37, “The processor 160 according to various embodiments may be configured to: acquire information about whether other components around the robot arm 110 are adjacent to the robot while performing a task using the robot arm 110 and whether the robot fails to grip an object through the sensor module 140, and control the robot to stop and/or retry the task based on the sensor information”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the robot retry the interaction behavior when it fails, as is commonly performed in the art, as taught in Lee thereby allowing the robot to try again and potentially succeed. 
Regarding Claim 18, Tappeiner teaches:
The method of claim 10, 
Tappeiner further teaches:
further comprising: driving the robot so as to perform the determined interaction behavior (See at least Paragraph 106, “The robot executes the determined behavior (340). As described above, the robot can provide the generated behavior to one or more output subsystems for execution. In response, the robot can generate a behavior result that represents an outcome of performing the behavior”, Figure 2, and Figure 3); and determining whether interaction succeeds based on the performed interaction behavior (See at least Paragraph 41, “The attention level classifier 220 can also optionally use a behavior result 245 that indicates a result of a previously performed behavior. For example, if a robot performs a behavior to turn and search for faces and that behavior was successful, this information can influence the attention level 225 more strongly than mere sensor input indicating that a face has been detected” and Paragraph 106, “The robot executes the determined behavior (340). As described above, the robot can provide the generated behavior to one or more output subsystems for execution. In response, the robot can generate a behavior result that represents an outcome of performing the behavior”), 
Tappeiner does not teach, but Lee teaches:
wherein: when it is determined that the interaction has not succeeded, recognizing the user state and the environment state by sensing the circumstances around the robot, determining the interaction capability state associated with the interaction with the user based on the recognized user state and environment state, and determining the interaction behavior of the robot for the interaction with the user based on the user state, the environment state, and the interaction capability state are performed again (See at least Paragraph 37, “The processor 160 according to various embodiments may be configured to: acquire information about whether other components around the robot arm 110 are adjacent to the robot while performing a task using the robot arm 110 and whether the robot fails to grip an object through the sensor module 140, and control the robot to stop and/or retry the task based on the sensor information”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the robot retry the interaction behavior when it fails, as is commonly performed in the art, as taught in Lee thereby allowing the robot to try again and potentially succeed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C GAMMON whose telephone number is (571)272-4919. The examiner can normally be reached M - F 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW C GAMMON/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664